Exhibit 10.18

 

2005 Directors’ Fees Schedule

 

Annual Retainer

   $ 17,000

Board Meetings

      

Attendance per meeting

   $ 800

Committee Meetings

      

Attendance per meeting (non-chairperson) (held on same day as a board meeting)

   $ 300

Attendance per meeting (chairperson) (held on same day as board meeting)

   $ 375

Attendance per meeting (non-chairperson)

   $ 1,200

Attendance per meeting (chairperson)

   $ 1,500

Telephonic Meetings

      

Telephonic meetings (non-chairperson)

   $ 250

Telephonic meetings (chairperson)

   $ 250